 



ARI / ARL SERVICES SEPARATION AGREEMENT
     ARI / ARL SERVICES SEPARATION AGREEMENT (this “Services Separation
Agreement”) made this 30th day of March 2007, between AMERICAN RAILCAR
INDUSTRIES, INC., a Delaware corporation (“ARI”), and AMERICAN RAILCAR LEASING
LLC, a Delaware limited liability company (“ARL”), effective as of December 31,
2006 (the “Effective Date”).
RECITALS
     WHEREAS, ARI and ARL are parties to that certain Services Agreement dated
as of April 1, 2005, as amended June 30, 2005 (the “Transitional Services
Agreement”), pursuant to which, among other things (i) ARI provides ARL the ARI
Services, which consist of Engineering Services and Purchasing Services, as each
such term is defined in the Transitional Services Agreement and (ii) ARL
provides ARI the ARL Services, which consist of Accounting and Finance Services,
Employee Compensation and Benefits Administration Services, Information
Processing Services, Leasing Services, Rent and Building Services, and Treasury
Services, as each such term is defined in the Transitional Services Agreement;
     WHEREAS, ARI and ARL each have developed, or are in the process of
developing, the independent ability to perform certain of the services currently
performed for each such party by the other under the Transitional Services
Agreement; and
     WHEREAS, ARI and ARL desire to terminate certain of the services performed
for each other under the Transitional Services Agreement effective as of the
Effective Date, and to otherwise facilitate the termination of certain other
remaining services under the Transitional Services Agreement, in order to allow
each such party to further separate its business from the other in accordance
with the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ARI and ARL agree as follows:
     1. Definitions. Unless otherwise defined herein, capitalized terms used in
this Services Separation Agreement shall have the meanings ascribed to such
terms in the Transitional Services Agreement and/or as the context shall
require.
     2. Transitional Services Agreement.
          (a) ARI Services. The parties acknowledge and agree that the Term of
and payment for all of the ARI Services being provided by ARI to ARL pursuant to
the Transitional Services Agreement shall be terminated effective as of the
Effective Date.
          (b) ARL Services. The parties acknowledge and agree that the Term of
and payment for all of the ARL Services being provided by ARL to ARI pursuant to
the Transitional Services Agreement, other than the Rent and Building Services,
shall be terminated effective as of the Effective Date.

-1-



--------------------------------------------------------------------------------



 



          (c) Rent and Building Services. The parties acknowledge that, in
connection with the Rent and Building Services, ARI currently pays a fee to ARL
for use of ARI’s headquarters space, which comprises a portion of office space
leased by ARL from a third party lessor. All of the space currently leased by
ARL from the lessor is referred to herein as the “Space.” ARI and ARL hereby
covenant and agree: (i) to cooperate in good faith to restructure their leasing
arrangements with regard to the Space, as soon as reasonably practicable
following the execution of this Agreement, by entering into new leases, through
the assignment of existing leases and/or through other reasonable means (the
“Lease Restructuring”); (ii) that the Term of the Rent and Building Services
provided by ARL to ARI under the Transitional Services Agreement shall be
terminated simultaneously with the effectiveness of the Lease Restructuring; and
(iii) to take any and all actions reasonably necessary to implement the
foregoing. In connection therewith, ARL hereby agrees to waive the six (6) month
notice provision of Section 3.2(a) of the Transitional Services Agreement with
respect to the termination of the Term of the Rent and Building Services, and
acknowledges that the Rent and Building Services shall terminate simultaneously
with the Lease Restructuring.
          (d) Cooperation. Notwithstanding Sections 2(a) and 2(b) hereof, and
subject to Section 2(c) hereof, to the extent any ARI Services or ARL Services
may be provided on a residual basis after the Effective Date in order to achieve
the orderly transition of services, each of ARI and ARL hereby agrees to
cooperate in good faith to effect the separation of the parties’ businesses
contemplated hereby.
     3. Entire Agreement; Modification and Waiver. Except as expressly modified
herein, the terms of the Transitional Services Agreement remain in full force
and effect. No provision of this Services Separation Agreement may be waived,
changed, altered, modified or amended in any respect without a writing to that
effect, signed by both of the parties hereto.
     4. Communications. All notices, requests, demands, consents, approvals,
reports, statements and other communications under this Services Separation
Agreement shall be in writing and shall be deemed to have been given (a) upon
receipt when delivered by hand, overnight delivery service or facsimile
transmission with respect to which receipt has been acknowledged or (b) three
(3) business days after mailing, by registered or certified mail, postage
prepaid, return receipt requested or (c) upon delivery when delivered by email,
and addressed to the party for whom intended at the following addresses or such
changed address as such parties may have fixed by notice:
To ARL:
American Railcar Leasing LLC
100 Clark Street
St. Charles, Missouri 63301
Attention: Umesh Choksi, Chief Financial Officer
Telecopy no.: (636) 940-6044
Telephone no.: (636) 940-6000
Email: uchoksi@arleasing.com

-2-



--------------------------------------------------------------------------------



 



To ARI:
American Railcar Industries, Inc.
100 Clark Street
St. Charles, Missouri 63301
Attention: William P. Benac, Senior Vice President, Chief Financial Officer and
Treasurer
Telecopy no.: (636) 940-6044
Telephone no.: (636) 940-6000
Email: wbenac@americanrailcar.com
provided, however, that any notice of change of address shall be effective only
upon receipt.
     5. Counterparts. This Services Separation Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
[Signature Page Follows]

-3-



--------------------------------------------------------------------------------



 



Executed as an instrument as of the date first above written.

            AMERICAN RAILCAR LEASING LLC
      By:   /s/ Umesh Choksi         Name:   Umesh Choksi        Title:   Chief
Financial Officer          AMERICAN RAILCAR INDUSTRIES, INC.
      By:   /s/ William P. Benac         Name:   William P. Benac       
Title:   Senior Vice President, Chief Financial Officer and Treasurer     

The undersigned hereby agrees to
cooperate to effect the Lease
Restructuring:

          ST. CHARLES PROPERTIES, a Missouri partnership
    By:   /s/ James J. Unger    Name:   James J. Unger    Title:   General
Partner     

-4-